OFFICE ~OF THE ATTORNEY        GRNERAL   OF TEXAS
                          AUSTIN




Hon. Ooorga H. Shepyrd
Com#mller of Fubllo Aooounts
Austin, Texa8
Dear Sir:


                           blJ.1for th
          This ir to aaknowlad
August 30th for our oplnlod
the General Appropri
Buatd of Insurano4 C
            Your lottar raa
                                            ishod a oopy 0r
     your opini 08                          tlon or th4 ata-
     tuted and a                            e insureno de-
                                           16 welter c. wooa-
                                           oat the purpom
                                          lnt4rpretedthere-
                                    our wasidoratioa of
                                     t8 sot out belw.
                                 itI&at ths botton or
                               0. O-1176 rtateer
                       view of oar anwor to tho
                        8 gltsn, prodo not think
                         otate we note no prohibl-
                        he rarioua ltma m8ntiOn4d
                     E.4nte'sAom44 nivieion may
                    paId from th4 at&a a g;Onaral
                    en thowh the A&wits' Liosaeo
            is44 appropriated,in, ths ridet to tha
            ganeral appropriationbill do not ruf-
            rsoo to             There is a0 lan u-6
            in the trd:r%%Loting      the dlriJ OZI
            solel;lt6 the me of tb4 t444 thmo
            montionea.*
Hon. CJoorge n.   Sheppard, Peg4 2



          *Is It not reaaonablo to oonsider this por-
     tion or your opinion to be In conrllot dth the
     following rlderr appended to the appropriation8
     r0r the Board 0r I~ur4noo Commiselonerein sen-
     ats Bill 427, Aote or the Forty-sixthLegimlaturer
                 w*SubJeo~tto the limitations set
            forth in the provisions appearlhg at
            the end or this Aot, all Ag4utB' Lic-
            onso fess colleoted by tlrtuc of the
            lloonse lens, aball be deposited in
            the State hoasury, end ate hereby ap-
            propriatedand may be expanded, durlag
            the fisoal years glding August 91, 1940
            and August 31, 1941, In acoordanoe with
            th4 lawa of this stat4 r0r pafment 0r
            the ltsps listed above...
                  **Prwlded that the rore(rolng ap-
            propriatlonarortho LKe Dlvieion (et
            oept the approprlatiouatortha Exaznln-
            ing Division and the Liosncr@g Dfrlaion
            which lnvs~herslnaboroboon provided'
            i'or)shall be gald out OS the Csnoral
            heratls  Tund.*
          *on p-4   14 or opinion o-n76  ~00. point: wt
     that the sa la r ies
                        lpproprlatsdin Senate Bill 427
     fOr three Mutual A86OaSWnt SUpemieora     and 0114
     Mutual Aaseaasmnt aeoretaryare payable rmnY[atual
     AesmmAcnt iass approprlatod to.thriinm-mano4
     department in Ssaats Bill 158.
          -he above salary appropriationsam listed
     in Senate Bill 427 under the Life lfivl4ion of
     ths lnaurancs deapartment and that dlrlsions*ap-
     propriatloncar4 expressly payable frostthe gen-
     oral rav4uu4 fund (see rider quoted soaendly
     above).
          -should this Departmentrollow the abort
     paragraph of Opinion O-1176 and set up the aQ-
     proprlation6for three Mutual Asseesment Super-
     rlwra and one ssqreta17~-to be paid iroa the
     Special Mutual Assersmsnt Fund aa oreated by Ssn-
     ate Bill 1387 If w, what mill be the 4tatua
     of these salary appropriationsafter Xay 12, 1941,
     the normal expirationdate of the appropriation
     of wtual Asseswwt r444 made in Sonets Bill
     1351"
Ron. C4orge R. Sheppard, Rag4 2


         Se&ion s or Sonate Bill HO. 427 on pago 150 or
th4 sonata Journal roads as iollws:
          'SOO. 3.  It is further provided that in
     the av4nt the statutes cb ths State or Tex4a pro-
     vide that any amount, revs or tunds horoln ap
     proprlatodto be paid out or lwal or special
     roes or funds, that the same be so paid out or
     said local or speolal foes or funds lnetead or
     being paid out or the Uenoral Revenue pund.*
          Seotion 38 of Sonate Bill Ho. 135 as passad by
the 46tb Lagislatureroads aa follws:
          *All ress Raid to the Board of Insuranas
     Conznlesiomrsby all associations regulated; by
     this Ackshell bs and the 44m4 are hero and nw
     appropriatedfor the balanoe cU the fiscal.year
     ending Augxst 31at, 1939, to the pileand benorft
     of tha Life Insurano4 Dlrlslon of the Bonrd 0i
     Ineurance CQPmiasioners,to be ~446 by the Llrs
     Insuranoo Commlsalonerror the purpoa.0or enforo-
     lng and carrying out the provisions 0r this Aot
     and other lawn rolatlng to the regulationand
     supervisionof suoh aswoaiation;prorldsd, how-
     oror, that thersarteranoh fees shall bo 4XpCnd-
     ed under suoh limitationsas the Legislaturemay
     dealgnats In tho general deRartm4ntalapproprla-
     tion Ml11 slOh.f446  to bo abp06it4d in the Stat4
     Treasury as a special fund to be ueed as and for
     the purposes aforeeald and are b4r4 and nou ap-
     proprlatodfor suoh purposes and all laws or parts
     or laws to the aontrary are biro and nw express-
     ly ropeale& to the extant of such oor.Uliotonly."
          no   4freot of the s4401nl portion or &mate Bill
427 above quoted Is to prorido that the appropriaticnafor
the Lire Division shall be paid out of the Gemoral Rermue
Fund, and the a~propristlonsfor the 2lnIng       Dl~lsion
and ths Licene&ng Division shall be paid aa thorellubove
provided. S4nat.oBill 136, as passed by ths 46th LegIsla-
ttLC4,providas rorths 3234 or r448 paid to the Board or
Insurance COmdEdOnOrO    by all assoolationsregillated by
the Aot by tha'x,tr4Inmranoe Division ror th4 purpose or
anforaingand oarrging out ths provisionsof such Act and
other laws relating to the regulation and 4aprvlslon of
such eseooiation4.
Hon. Goorge H. Sheppard, hge 4


              Vieunderstand that the three Xutual Aseeeemsnt
Supervisors  and one Mutual Assaswont Seorotsry,appropria-
tions for whloh am provided for the Liie Mvlaion in Sanato
3111 427, are a4ploy4eewhose duty it is to anfor and
carry out the provisionaor.SQate Bill 138 end other laws
relating to the regulationand aupsrrielonof aswolatlolla
covered by aucrhAct.
           It r0110w8 that by virtue or th4 provision8 of
Saotion 3 of.the general rldsr sppended to S4nat.aBill 427,
above quota&, ths Sacs prwldod by Senata Bill 156 should
be applied to*rerdthe paynmnt of the 8alaries of the thrso
Mutual Assessment Supsrvlwrs and one Mutual Asaosamont
Secretary to the extent that they are available,bsfore
roaort may be had to the General Revenue Pund. Se4 Oplnlon
No. 04.360, attaahsd hereto ror your inrormation. Although
Ray 12, 194l, would be ths normal expiratfondata or the
appropriationor fees made In and by &mats Bill 135, aupra,
Section 3 of Seuate Bill 427, a8 above quoted, eifeotlvoly
praaorfb4athe ue4 which may bs made of suoh foes and lo
auffloientIn and of Itoolf me an appropriation,oonsldered
In oonneotlonwith ths dedloation of euoh teas found in
Senate Bill X.5, to require the applicationor suohre48
toward the purposes and expanses for whiohthoy ore avail-
able, during the current flsoal blennIum.
           You are, thereio+ respectfullyadvised that it
is the opinion oi t,hledepartmentthat you should apply
the fees oolleoted by ths Board or InsuranceCammisslonera
ixun asaooiationaregulated bp Senate Bill l3S tward the
payomnt or the appropriationsmade for tha three Yutual
Asseosmont Superviwra awl 0x1~Mutual Aeeessmaut Sooretary,
before reaortiogto ths GslleralRer4nu4 Aud rortha pay-
ment or auoh approprlationa,and that the General Revenue
Fund may not be rssortad to tar payment of auoh approprla-
tlonlr unless woh lee5 am inaufflolontto pay euoh appro-
priations ruily, ,inwhioh event ths aibri0i42i4ymay be ma4
up from the Csnaral R4venua Fund.
          You am further advised that In view of the rldcr
appandod to the approprlatlonrorthe Board or Inauranoe
Conm&slonera in Senate Bill 427, above quoted, It is the
opinion of this dopartnmntthat the various itema mention-
ed in the Agents* Lfcsnae Division oannot bo paid from
the State*4 Sonaral ~RevenusFund, and our Opinion No, O-1176,
heretoforerendered, la amandad and modified to thl4 ex-
tent.
son. George B. Shapgard, Fs&e 5.




R'ncI:pbp